Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 12, 16, 17, 19, and 27, have been amended in the response filed March 3, 2022.
Claims 3, 5-11, 13, 15, 18, 20-26, 28, and 30 remain in a previous presentation.
Claims 1-13, 15-28, and 30 are currently pending and considered below.

Claim Objections
Claims 1 and 16 are objected to for the following informalities. Claim 1 recites: “ending the electronic consent form, the consent-based questions for the medical procedure, the electronic consent and the electronic authorization from the medical provider to electronic health record for the patient.” The word “the” should be inserted between “provider” and “electronic health record.” 
Claim 16 recites a similar limitation is objected to for the same reasons. 

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 have been amended to recite, “wherein the third-party data storage is not a medical provider data storage containing an electronic health record for the patient.” The Applicant's specification fails to provide support for this limitation. Furthermore, this appears to be a negative limitation used to overcome the prior art. Regarding negative limitations, MPEP states that: "Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement". MPEP 2173.05(i) Clarification is respectfully requested.
Claims 2-13, 15, 17-28, and 30 are rejected at least due to their dependency from independent claims 1 and 16, respectively. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-28, and 30, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-13, 15-28, and 30 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-13, 15-28, and 30, which is addressed below for 101 explanation purposes, recites: A computerized method for creating an electronic consent-based medical record comprising:
providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface, wherein the third-party data storage is not a medical provider data storage containing an electronic health record for the patient;
receiving a medical procedure identifier for a patient via the input/output interface;
creating the electronic consent-based medical record for the patient and storing the electronic consent-based medical record in the data storage using the one or more processors, wherein the electronic consent-based medical record comprises a data structure comprising a medical data, an electronic consent form for a medical procedure associated with the medical procedure identifier, an electronic educational information for the medical procedure associated with the medical identifier, a set of consent-based questions, an electronic consent, and an electronic authorization;
receiving the medical data from the electronic health record for the patient via the input/output interface;
storing the medical data, the electronic consent form for the medical procedure associated with the medical procedure identifier, and the electronic education information for the medical procedure associated with the medical procedure identifier in the electronic consent-based medical record in the third-party data storage using the one or more processors, wherein the electronic educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink;
storing the set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record in the third-party data storage using the one or more processors;
downloading the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure from the electronic consent-based medical record to a remote device prior to a meeting with the patient;
electronically providing the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure to the patient at a meeting with the patient via an input/output interface of the remote device;
receiving the electronic consent from the patient via the input/output interface of the remote device after electronically providing the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure to the patient; 
storing the electronic consent from the patient in the electronic consent-based medical record in the third-party data storage using the one or more processors;
providing a third-party report validating the electronic consent-based medical record to a medical provider after storing the electronic consent from the patient;
receiving the electronic authorization from the medical provider indicating that the patient reviewed the electronic educational information, answered the consent-based questions and provided the electronic consent via the input/output interface; 
storing the electronic authorization from the medical provider in the electronic consent-based medical record in the third-party data storage using the one or more processors; and 
sending the electronic consent form, the consent-based questions for the medical procedure, the electronic consent and the electronic authorization from the medical provider to electronic health record for the patient.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a processing priority amounts to managing human behavior/interactions between people. For example to manage patient consent forms for medical procedures. The limitations above merely describe receiving a procedure from a doctor, identifying procedure information, generating consent questions for the procedure, sending the procedure information to the patient for their consent and review, sending the consent to a doctor for authentication and storing the information. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Independent claim 16 contains nearly identical limitations, and is similarly rejected. Dependent claims 2-13, 15, and 17-28, and 30, include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2, 5, 7, 9-11, 13, 17, 20, 22, 24-26, and 28 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 3, 6, 8, 12, 18, 21, 23, 27 merely further define the abstract idea; claims 4, 15, 19, and 30, merely recite generic computer components.

Step 2A of the Alice/Mayo Test - Prong Two
A computerized method for creating an electronic consent-based medical record comprising:
providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface, wherein the third-party data storage is not a medical provider data storage containing an electronic health record for the patient;
receiving a medical procedure identifier for a patient via the input/output interface;
creating the electronic consent-based medical record for the patient and storing the electronic consent-based medical record in the data storage using the one or more processors, wherein the electronic consent-based medical record comprises a data structure comprising a medical data, an electronic consent form for a medical procedure associated with the medical procedure identifier, an electronic educational information for the medical procedure associated with the medical identifier, a set of consent-based questions, an electronic consent, and an electronic authorization;
receiving the medical data from the electronic health record for the patient via the input/output interface;
storing the medical data, the electronic consent form for the medical procedure associated with the medical procedure identifier, and the electronic education information for the medical procedure associated with the medical procedure identifier in the electronic consent-based medical record in the third-party data storage using the one or more processors, wherein the electronic educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink;
storing the set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record in the third-party data storage using the one or more processors;
downloading the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure from the electronic consent-based medical record to a remote device prior to a meeting with the patient;
electronically providing the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure to the patient at a meeting with the patient via an input/output interface of the remote device;
receiving the electronic consent from the patient via the input/output interface of the remote device after electronically providing the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure to the patient; 
storing the electronic consent from the patient in the electronic consent-based medical record in the third-party data storage using the one or more processors;
providing a third-party report validating the electronic consent-based medical record to a medical provider after storing the electronic consent from the patient;
receiving the electronic authorization from the medical provider indicating that the patient reviewed the electronic educational information, answered the consent-based questions and provided the electronic consent via the input/output interface; 
storing the electronic authorization from the medical provider in the electronic consent-based medical record in the third-party data storage using the one or more processors; and 
sending the electronic consent form, the consent-based questions for the medical procedure, the electronic consent and the electronic authorization from the medical provider to electronic health record for the patient.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claim 1, which is a representative claim for all claims 1-13, 15-28, and 30 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “providing a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface, wherein the third-party data storage is not a medical provider data storage containing an electronic health record for the patient,” which amount to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.04(d).
generally link the abstract idea to a particular technological environment or field of use exception – for example, the recitation of “a remote device,” and “via an input/output interface of the remote device”, see MPEP 2106.04(d)).
Independent claim 16 contain nearly identical limitations, and is similarly rejected. Dependent claims 4, 7, 19, and 22, include additional elements, but do not transform the abstract idea into a practical application. Claims 4, and 19, include “an executable package;” and claims 7 and 22 include “an electronic signature,” which is analyzed in the same manner as the “server computer” in the independent claims and does not provide a practical application or significantly more for the same reasons. 

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that are well-understood, routine, and conventional activity, as evidenced by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142; and U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097 disclosing remote patient data servers
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (determining that sending data via an input/output interface of the remote device is well-understood, routine, and conventional activity) 
Dependent Claims 2-13, 15, 17-28, and 30 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receiving,” “obtaining,” and “requesting” features of dependent Claims 2-3, 6, 8, 11-12, 17-18, 21, 23, 26-27), performing repetitive calculations (e.g. the “creating,” and “generating,” features of dependent Claims 4, 9, 11, 18-19, 24, 26), storing and retrieving information in memory (e.g. the “updating” feature of dependent Claim 8, 25), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein,” and “imaging apparatus” features of dependent Claims 5, 7, 15, 20, 22, 28, 30).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-13, 15-28, and 30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 12-13, 15, 22, 24, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0302536 to Wahl, et al. (“Wahl”) 
Regarding claim 1, Fialkov discloses: 
A computerized method for creating an electronic consent-based medical record comprising: (Fialkov, para. [0059]: a system and method for obtaining and recording an electronic record of informed consent)
receiving a medical procedure identifier for the patient via the input/output interface; (Fialkov, para. [0079], Fig. 9: a screen where a user selects a procedure via a mobile app, which the system receives through the gateway (see para. [0067]); see also, para. [0063], disclosing “information from the health care information system 25” used to automatically identify a procedure)
creating the electronic consent-based medical record for the patient and storing the electronic consent-based medical record in the third-party data storage using the one or more processors, (Fialkov, para. [0063]: data storage 24 includes a recording of a patient giving informed consent, which is obtained via distributed server network 22, and can be remotely located (which is construed as third-party due to the lack of description in the Present Specification), see Figs 1A-1C) wherein the electronic consent-based medical record comprises a data structure (Fialkov, para. [0112]: data storage includes encrypted Azure datastore for the video consultations and pdfs, construed as a data structure given the disclosure in the Present Specification at 0067-68)
receiving the medical data from the electronic health record for the patient via the input/output interface; (Fialkov, para. [0063]: the upcoming medical procedure is medical data from the EHR, is presented to the patient via a mobile app, see also 0079 and Fig. 9)
storing the medical data, the electronic consent form for the medical procedure associated with the medical procedure identifier (Fialkov, para. [0111]: capturing and storing audio/video consent form for the proposed treatment or procedure), and the electronic education information for the medical procedure associated with the medical procedure identifier in the electronic consent-based medical record in the third-party data storage using the one or more processors (Fialkov, para. [0063] and [0065]: information, such as risks of the medical procedure (construed as electronic medical data and education information for a medical procedure because the information is accessible to the patient via a portal or mobile app) with the patient, and storing a complete record of the discussion) wherein the electronic educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink; (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient via the gateway through the video device 16, making the information a video)
storing the set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record in the third-party data storage using the one or more processors; (Fialkov, paras. [0085] - [0088]; Figs. 14-18: a quiz containing a set of questions regarding the procedure, such as “What is the approximate cancer cure rate for this operation given your pathology report from the recent biopsy Dr. Fialkov performed” (para. 0087), which are stored on the server, see para. 0023)
electronically providing the electronic educational information, the electronic consent form (Fialkov, para. [0111]: the patient reviews and signs a consent form during the recorded provider/patient conversation) and the consent-based questions for the medical procedure to the patient at the meeting with the patient (Fialkov, para. [0111]: the recorded provider/patient conversation) via an input/output interface of the remote device; (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient on the video device 16 via the mobile app, construed as an I/O of the remote device)
receiving the electronic consent from the patient via the input/output interface of the remote device; (Fialkov, para. [0063]: recording a patient’s confirmation that the patient is giving informed consent via the video device 16, which occurs through the mobile app, which is being construed as the I/O interface) 
storing the electronic consent from the patient in the electronic consent-based medical record in the third-party data storage using the one or more processors (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that they are giving informed consent and storing the recording in data storage 24);
after storing the electronic consent from the patient; (Fialkov, para. [0095]: the screen with checkmarks/report occurs after the consent videos have already been created)
sending the electronic consent form, the consent-based questions for the medical procedure, the electronic consent and the electronic authorization from the medical provider to electronic health record for the patient Fialkov, para. [0043]: the informed consent session with a provider (see, 0111) is stored with the patient records)
Fialkov does not explicitly recite, but Wahl teaches that it is old and well known in the art of healthcare to include providing a server computer comprising one or more processors (Wahl, para. [0036]: the computing devices 105) communicably coupled to an input/output interface and a memory (Wahl, para. [0036]: networks 120 access databases 135 that store information), and a third-party data storage communicably coupled to the server via the input/output interface, (Wahl, para. [0036]: the stored information is used by the virtual information presentation application and can be stored externally (which is construed as third-party due to the lack of description in the Present Specification)) wherein the third-party data storage is not a medical provider data storage containing an electronic health record for the patient; (Wahl, para. [0036]: information can be stored externally)
Wahl further teaches that it is old and well known in the art of healthcare to include storing medical data comprising a medical data, (Wahl, para. [0036]: computing device/servers 105/135 store files such as the EMR) an electronic consent form (Wahl, para. [0036]: computing device/servers 105/135 store informed consent documents) for a medical procedure associated with the medical procedure identifier, an electronic educational information for the medical procedure (Wahl, para. [0038]: computing device/servers 105/135 store user information including documents, forms, questionnaires, and scripts, which are used to explain the benefits, alternatives, and risks of the procedure. The identifier is taught by Fialkov above) associated with the medical identifier, a set of consent-based questions, (Wahl, para. [0038]: computing device/servers 105/135 store “consent documents,” such as questionnaires) an electronic consent, (Wahl, para. [0039]: receive input from the user to verify consent) and an electronic authorization; (Wahl, para. [0083]: the valid consent includes the signature of an authorized medical representative, which can be stored digitally, see 0082)
downloading the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure from the electronic consent-based medical record to a remote device (Wahl, para. [0046]: the presentation information, which includes the educational information (para. 0054) and consent based questions (para. 0057) are downloaded to a remote device, such as a CD) prior to a meeting with the patient; (Wahl, para. [0103]: the download can occur prior to a final question and answer session)
after electronically providing the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure to the patient; (Wahl, para. [0041]: the system obtains the patient’s consent after the information session)
providing a third-party report validating the electronic consent-based medical record to a medical provider (Wahl, para. [0022]: the system, which is third-party according to the Present Specification at 0058, which states that the Presently claimed system provides the validation, making the Present system the third-party system, presents medical information, construed as a report, through a virtual agent, which provides validation of patient consent)
receiving the electronic authorization from the medical provider (Wahl, para. [0041]: receive input from an operator to verify consent, for example by reviewing a report, see para 0078) indicating that the patient reviewed the electronic educational information (Wahl, para. [0080]: the report contains other information, such as answer to questions asked during the information presentation process), answered the consent-based questions and provided the electronic consent via the input/output interface (Wahl, para. [0080]: generating a report regarding the information presented to the patient, such as a patient’s understanding of consent related material, which would be educational material) 
storing the electronic authorization from the medical provider in the electronic consent-based medical record in the third-party data storage using the one or more processors (Wahl, para. [0082]: storing the signatures of patients, doctors, medical staff, and other parties)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Fialkov to include the above limitations, as taught by Wahl, to improve the informed consent process and provide easy access to patient consent documents. 

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
obtaining the medical data for the patient, the electronic educational information for the medical procedure or a combination thereof (Fialkov, para. [0065]: the information can be shared via a website, construed as obtaining the educational information for the medical procedure).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
obtaining or generating the set of consent-based questions for the medical procedure associated with the medical procedure identifier for the patient (Fialkov, paras. [0085] - [0088]; Figs. 14-18: the mobile app generates a quiz containing a set of questions regarding the procedure, para. [0087]).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
creating an executable package or file using the one or more processors that provides one or more of the education information, the electronic consent form and the consent-based questions to the patient when activated by the remote device (Fialkov, para. [0084]; Fig. 13: disclosing a mobile app (construed as an executable package), which provides a quiz containing a set of questions regarding the procedure via a mobile device, para. [0087]), and wherein providing the electronic educational information and the consent-based questions comprises sending the executable package or file to the remote device via the input/output interface (Fialkov, para. [0067]; Fig. 1B: the mobile app/video device both connect to the system through the gateway).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the consent-based questions comprise an automated question-answer session (Fialkov, paras. [0085] - [0088]; Figs. 14-18: the quiz includes an automated question and answer session).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
requesting the electronic consent from the patient after a successful completion of the consent-based questions (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent after the patient has been informed about the procedure with the quiz).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the electronic consent comprises an electronic signature, a biometric identifier, an image of the patient taken by the remote device, or a combination thereof (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent with an electronic signature).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
generating the report based on the electronic consent-based medical record (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 13, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
providing a patient report based on the electronic consent-based electronic record (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 15, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein all communications via the input/output interface are encrypted (Fialkov, para. [0112]: the stored information is encrypted and only available to authorized users).

Regarding claim 16, Fialkov discloses: 
A system for creating an electronic consent-based medical record comprising (Fialkov, para. [0059]: disclosing a system and method for obtaining and recording an electronic record of informed consent): 
a remote device communicably coupled to the input/output interface of the server (Fialkov, para. [0068], Fig. 1B: disclosing an app 27, construed as a remote device, coupled to gateway 18 (construed as an input/output device) is connected to server 22); 
the one or more processors of the server receive the medical procedure identifier for the patient via the input/output interface (Fialkov, para. [0079], Fig. 9: disclosing a screen where a user selects a procedure via a mobile app, which the system receives through the gateway (see para. [0067]); see also, para. [0063], disclosing “information from the health care information system 25” used to automatically identify a procedure), create the electronic consent-based medical record for the patient and store the electronic consent-based medical record in the third-party data storage, (Fialkov, para. [0063]: data storage 24 includes a recording of a patient giving informed consent, which is obtained via distributed server network 22, and can be remotely located (which is construed as third-party due to the lack of description in the Present Specification), see Figs 1A-1C) 
and the third-party data storage contains an electronic consent-based medical record for a patient and the electronic consent-based medical record comprises a data structure (Fialkov, para. [0112]: data storage includes encrypted Azure datastore for the video consultations and pdfs, construed as a data structure given the disclosure in the Present Specification at 0067-68)
receive the medical data from the electronic health record for the patient via the input/output interface, (Fialkov, para. [0063]: the upcoming medical procedure is medical data from the EHR, is presented to the patient via a mobile app, see also 0079 and Fig. 9)
store the medical data, the electronic consent form for a medical procedure associated with the medical procedure identifier (Fialkov, para. [0111]: capturing and storing a consent form for the particular treatment or procedure) and the electronic education information for a medical procedure associated with the medical procedure identifier in the electronic consent-based medical record in the third-party data storage, (Fialkov, para. [0063] and [0065]: disclosing discussing information, such as risks of the medical procedure (construed as medical data and education information for a medical procedure) with the patient, and storing a complete record of the discussion) 
wherein the electronic educational information comprises one or more of a video, an audio recording, an electronic document, an electronic presentation, an image, or a hyperlink (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient via the gateway through the video device 16, making the information a video), store the set of consent-based questions for the medical procedure for the patient in the electronic consent-based medical record in the third-party data storage, (Fialkov, paras. [0085] - [0088]; Figs. 14-18: disclosing a quiz containing a set of questions regarding the procedure, such as “What is the approximate cancer cure rate for this operation given your pathology report from the recent biopsy Dr. Fialkov performed” (para. [0087]), which are stored on the server, see para. [0023])
downloading the electronic educational information, the electronic consent form and the consent-based questions for the medical procedure from the electronic consent-based medical record to a remote device (Wahl, para. [0046]: the presentation information, which includes the educational information (para. 0054) and consent based questions (para. 0057) are downloaded to a remote device, such as a CD) prior to a meeting with the patient, (Wahl, para. [0103]: the download can occur prior to a final question and answer session)
receive the electronic consent from the patient from the remote device (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that the patient is giving informed consent), store the electronic consent from the patient in the electronic consent-based medical record in the third-party data storage, (Fialkov, para. [0063]: disclosing recording a patient’s confirmation that they are giving informed consent and storing the recording in data storage 24)
after storing the electronic consent from the patient (Fialkov, para. [0095]: the screen with checkmarks/report occurs after the consent videos have already been created);
wherein the remote device electronically provides the electronic educational information, the electronic consent form (Fialkov, para. [0111]: the patient reviews and signs a consent form during the recorded provider/patient conversation) and the consent-based questions for the medical procedure to the patient at the meeting with the patient (Fialkov, para. [0111]: the recorded provider/patient conversation) via an input/output interface of the remote device, and receives the electronic consent from the patient via the input/output interface of the remote device; (Fialkov, paras. [0063] and [0085]: the information is discussed with the patient on the video device 16 via the mobile app, construed as an I/O of the remote device)
wherein the electronic consent form, the consent-based questions for the medical procedure, the electronic consent and the electronic authorization from the medical provider are sent to electronic health record for the patient (Fialkov, para. [0043]: the informed consent session with a provider (see, 0111) is stored with the patient records)
Fialkov does not explicitly recite, but Wahl teaches that it is old and well known in the art of healthcare to include a third-party data storage communicably coupled to the server via the input/output interface, (Wahl, para. [0036]: the stored information is used by the virtual information presentation application and can be stored externally, construed as third-party due to the lack of description in the Present Specification) wherein the third-party data storage is not a medical provider data storage containing an electronic health record for the patient, (Wahl, para. [0036]: information can be stored externally).
Wahl further teaches that it is old and well known in the art of healthcare to include storing medical data comprising a medical data, (Wahl, para. [0036]: computing device/servers 105/135 store files such as the EMR) an electronic consent form (Wahl, para. [0036]: computing device/servers 105/135 store informed consent documents) for a medical procedure associated with the medical procedure identifier, an electronic educational information for the medical procedure (Wahl, para. [0038]: computing device/servers 105/135 store user information including documents, forms, questionnaires, and scripts, which are used to explain the benefits, alternatives, and risks of the procedure. The identifier is taught by Fialkov above) associated with the medical identifier, a set of consent-based questions, (Wahl, para. [0038]: computing device/servers 105/135 store “consent documents,” such as questionnaires) an electronic consent, (Wahl, para. [0039]: receive input from the user to verify consent) and an electronic authorization; (Wahl, para. [0083]: the valid consent includes the signature of an authorized medical representative, which can be stored digitally, see 0082)
providing a server computer comprising one or more processors (Wahl, para. [0036]: the computing devices 105) communicably coupled to an input/output interface and a memory (Wahl, para. [0036]: networks 120 access databases 135 that store information) 
provide a third-party report validating the electronic consent-based medical record to a medical provider (Wahl, para. [0022]: the system, which is third-party according to the Present Specification at 0058, which states that the Presently claimed system provides the validation, making the Present system the third-party system, presents medical information, construed as a report, through a virtual agent, which provides validation of patient consent) 
receive the electronic authorization from the medical provider (Wahl, para. [0041]: receive input from an operator to verify consent, for example by reviewing a report, see para 0078) indicating that the patient reviewed the educational information, (Wahl, para. [0080]: the report contains other information, such as answer to questions asked during the information presentation process) answered the consent-based questions and provided the electronic consent via the input/output interface (Wahl, para. [0080]: generating a report regarding the information presented to the patient, such as a patient’s understanding of consent related material, which would be educational material), and store the electronic authorization in the electronic consent-based medical record in the third-party data storage (Wahl, para. [0082]: storing the signatures of patients, doctors, medical staff, and other parties).
Wahl further teaches that it is old and well known in the art of healthcare that a medical record can include the electronic authorization from the medical provider (Wahl, para. [0082]: storing the signatures within the virtual information presentation system 100, healthcare information system, other data storage location, or the like, or any combination thereof). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Fialkov to include a server computer comprising one or more processors communicably coupled to an input/output interface and a memory, and a data storage communicably coupled to the server via the input/output interface; storing the electronic authorization from the medical provider in the electronic consent-based medical record using the one or more processors; wherein the electronic consent-based medical record comprises the medical data and the education information for the medical procedure, the set of consent-based questions for the medical procedure, the electronic consent from the patient, as taught by Wahl, to improve the informed consent process and provide easy access to patient consent documents. 

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors obtain the medical data for the patient, the electronic educational information for the medical procedure or a combination thereof (Fialkov, para. [0065]: the information can be shared via a website, construed as obtaining the educational information for the medical procedure).

Regarding claim 18, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors obtain or generate the set of consent-based questions for the medical procedure associated with the medical procedure identifier for the patient (Fialkov, paras. [0085] - [0088]; Figs. 14-18: the mobile app generates a quiz containing a set of questions regarding the procedure, para. [0087]).

Regarding claim 19, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors create an executable package or file that provides one or more of the education information, the electronic consent form and the consent-based questions to the patient when activated by the remote device (Fialkov, para. [0084]; Fig. 13: disclosing a mobile app (construed as an executable package), which provides a quiz containing a set of questions regarding the procedure via a mobile device, para. [0087]), and wherein providing the electronic educational information and the consent-based questions comprises sending the executable package or file to the remote device via the input/output interface (Fialkov, para. [0067]; Fig. 1B: the mobile app/video device both connect to the system through the gateway).

Regarding claim 20, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the consent-based questions comprise an automated question-answer session (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent after the patient has been informed about the procedure with the quiz).

Regarding claim 21, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors request the electronic consent from the patient after a successful completion of the consent-based questions (Fialkov, paras. [0130] – [0131]: the system provides a user with layout choices, which each have an associated confidence score, and updates the confidence score based on the user feedback).

Regarding claim 22, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the electronic consent comprises an electronic signature, a biometric identifier, an image of the patient taken by the remote device, or a combination thereof (Fialkov, para. [0093]; Fig. 22: the mobile app presents the user with a screen to provide their informed consent with an electronic signature).

Regarding claim 24, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the one or more processors generate the report based on the electronic consent-based medical record (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 28, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the one or more processors provide a patient report based on the electronic consent-based electronic record. (Fialkov, para. [0095]; Fig. 24: the mobile app includes a display screen with checkmarks to indicate steps that have been performed, construed as a report, and if the video of informed consent was captured, therefore based on the electronic consent-based medical record).

Regarding claim 30, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein all communications via the input/output interface are encrypted. (Fialkov, para. [0112]: the stored information is encrypted and only available to authorized users).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0302536 to Wahl, et al. (“Wahl”) in further view of U.S. Patent Publication No. 2014/0108056 to Smith (“Smith”)
Regarding claim 12, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
providing the electronic educational information and/or the consent-based questions to the medical provider prior to providing the electronic educational information and the consent-based questions to the patient; (Fialkov, para. [0065]: the information is conveyed to the patient, and the system must have the information prior to providing it to the client in order to provide it to the client)
The method of Fialkov discloses the stored information is available to relevant parties, includes health care providers that are authorized to view the stored information, (Fialkov, para. [0111]). However, the method of Fialkov does not explicitly recite receiving an authorization to provide the consent-based question to the patient; and storing the electronic authorization in the electronic consent-based medical record using the one or more processors.
Smith teaches that it is old and well known in the art of healthcare to include receiving an authorization from the medical provider to provide the consent-based question to the patient (Smith, para. [0024]: a patient watches the video with the understanding that he is being video recorded watching the pre-recorded video, and after the patient has a conversation with the physician, a patient's questions are answered, construed as having authorization from the medical provider); and
storing the authorization from the medical provider in the electronic consent-based medical record (Smith, para. [0025]: The detailed video is stored in the memory of a database) to improve access to patient consent documents.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving an authorization from the medical provider to provide the consent-based question to the patient; and storing the authorization from the medical provider in the electronic consent-based medical record, as taught by Smith, to improve access to patient consent documents and educational information.
Regarding claim 27, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
provide the electronic educational information and/or the consent-based questions to the medical provider prior to providing the electronic educational information and the consent-based questions to the patient (Fialkov, para. [0065]: the information is conveyed to the patient, and the system must have the information prior to providing it to the client in order to provide it to the client);
The method of Fialkov discloses the stored information is available to relevant parties, includes health care providers that are authorized to view the stored information, (Fialkov, para. [0111]). However, the method of Fialkov does not explicitly recite receiving an authorization to provide the consent-based question to the patient; and storing the electronic authorization in the electronic consent-based medical record using the one or more processors.
Smith teaches that it is old and well known in the art of healthcare to include receive an authorization from the medical provider to provide the consent-based question to the patient (Smith, para. [0024]: a patient watches the video with the understanding that he is being video recorded watching the pre-recorded video, and after the patient has a conversation with the physician, a patient's questions are answered, construed as having authorization from the medical provider); and
store the authorization from the medical provider in the electronic consent-based medical record (Smith, para. [0025]: The detailed video is stored in the memory of a database) to improve access to patient consent documents.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving an authorization from the medical provider to provide the consent-based question to the patient; and storing the authorization from the medical provider in the electronic consent-based medical record, as taught by Smith, to improve access to patient consent documents and educational information.

Claims 8, 10, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0302536 to Wahl, et al. (“Wahl”) in further view of U.S. Patent Publication No. 2015/0046174 to Mainwaring, et al. (“Mainwaring”)
Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above. The method of Fialkov discloses using a remote device to interface with the patient, (Fialkov, para. [0084]). However, the method of Fialkov does not explicitly recite receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request.
Mainwaring teaches that it is old and well known in the art of healthcare to receive a request for an additional information regarding the medical procedure from the remote device; and (Mainwaring, para. [0064]: the patient can send questions to the physician through the system 130, which are received by the physician through the system)
provide the additional information to the remote device or notifying the medical provider of the request. (Mainwaring, para. [0064]: the physician is notified of the question through the server 230, see para. [0053])
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request, as taught by Mainwaring, to allow patients to request additional information in order to provide informed consent.

Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above. The method of Fialkov generating a report based on the electronic consent-based record, (Fialkov, para. [0095]). However, the method of Fialkov does not explicitly recite updating a patient health record based on the electronic consent-based medical record.
Mainwaring teaches that it is old and well known in the art of healthcare to update a patient health record based on the electronic consent-based medical record. (Mainwaring, paras. [0046] and [0049]: the system updates the medical information, construed a patient health record, with medical information including prescriptions (which includes consent information, see para. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include updating a patient health record based on the electronic consent-based medical record, as taught by Mainwaring, to allow patients to provide an updated medical record.

Regarding claim 23, the combination discloses each of the limitations of claim 16 as discussed above. The method of Fialkov discloses using a remote device to interface with the patient, (Fialkov, para. [0084]). However, the method of Fialkov does not explicitly recite receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request.
Mainwaring teaches that it is old and well known in the art of healthcare to receive a request for an additional information regarding the medical procedure from the remote device; and (Mainwaring, para. [0064]: the patient can send questions to the physician through the system 130, which are received by the physician through the system)
provide the additional information to the remote device or notifying the medical provider of the request. (Mainwaring, para. [0064]: the physician is notified of the question through the server 230, see para. [0053])
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving a request for an additional information regarding the medical procedure from the remote device; and providing the additional information to the remote device or notifying the medical provider of the request, as taught by Mainwaring, to allow patients to request additional information in order to provide informed consent.

Regarding claim 25, the combination discloses each of the limitations of claim 16 as discussed above. The method of Fialkov generating a report based on the electronic consent-based record, (Fialkov, para. [0095]). However, the method of Fialkov does not explicitly recite updating a patient health record based on the electronic consent-based medical record.
Mainwaring teaches that it is old and well known in the art of healthcare to update a patient health record based on the electronic consent-based medical record. (Mainwaring, paras. [0046] and [0049]: the system updates the medical information, construed a patient health record, with medical information including prescriptions (which includes consent information, see para. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include updating a patient health record based on the electronic consent-based medical record, as taught by Mainwaring, to allow patients to provide an updated medical record.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0110504 to Fialkov, et al. (“Fialkov”) in view of U.S. Patent Publication No. 2015/0302536 to Wahl, et al. (“Wahl”) in further view of U.S. Patent Publication No. 2002/0148893 to Walsh, et al. (“Walsh”)
Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above. The method of Fialkov discloses generating report based on the electronic consent-based medical record and addressing insurance disputes, (Fialkov, para. [0105]). However, the method of Fialkov does not explicitly recite generating a bill or medical reimbursement request based on the electronic consent-based medical record.
Walsh teaches that it is old and well known in the art of healthcare to generate a bill or medical reimbursement request based on the medical record (Walsh, para. [0035]: medical charges are billed based on documentation in a patient’s chart)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a bill or medical reimbursement request based on the electronic consent-based medical record, as taught by Walsh, to address medical billing concerns.

Regarding claim 26, the combination discloses each of the limitations of claim 16 as discussed above. The method of Fialkov discloses generating report based on the electronic consent-based medical record and addressing insurance disputes, (Fialkov, para. [0105]). However, the method of Fialkov does not explicitly recite generating a bill or medical reimbursement request based on the electronic consent-based medical record.
Walsh teaches that it is old and well known in the art of healthcare to generate a bill or medical reimbursement request based on the medical record (Walsh, para. [0035]: medical charges are billed based on documentation in a patient’s chart)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a bill or medical reimbursement request based on the electronic consent-based medical record, as taught by Walsh, to address medical billing concerns.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 3/3/2022, with respect to the 35 USC § 101 rejection have been considered. However, the argument is not persuasive.
Applicant’s arguments with respect to Enfish and BASCOM are not persuasive because  any claimed improvement is merely implementing the informed consent process on a computer to make it more efficient, and merely implementing an abstract idea on a computer is still an abstract idea. 
Applicant argues that the claims are allowable under step 2B because of the listed additional elements. The argument is not persuasive because any additional elements are performing generic computer functions. The data structure and electronic consent-based medical record, as claimed, are similarly performing a generic computer function of data storage. The same is true of the remote device, data storage and the interactions between the server and the remote device and data storage. Further, there is no evidence on record that the various additional elements of the claim are arranged in an unconventional manner.
	Applicant argument that claims 1 and 16 are integrated into a practical application is also not persuasive. This argument has been addressed below. 
Therefore, whether taken individually or as an ordered combination, Claims 1-13, 15-28, and 30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant’s arguments and amendments, filed on 3/3/2022, with respect to the 35 USC § 103 rejection have been considered but are not persuasive. 
Applicant argues that Fialkov fails to disclose that “the third-party data storage is no a medical provider data storage.’” The argument is not persuasive because the art of records teaches remote data storage. Importantly, the Specification does not appear to explicitly teach the above limitation.  
The same applies to applicant’s arguments regarding third-party data storage. Applicant’s Specification teaches that a TruConsent is a third party service (see Para. 0098 of the Present Specification), which is taught by the prior art. 
The same applies to applicant’s arguments regarding the limitation of "providing the educational information and the consent-based questions for the medical procedure to the patient via an input/output interface of the remote device,” has been considered, but is not persuasive. Applicant can refer to rejection above. 
Applicant’s arguments regarding the newly claimed validation steps has been considered, but is not persuasive. Applicant can refer to rejection above. 
For the reasons set forth in the 35 USC § 103 rejection of Claims 1-13, 15-28, and 30 above, the references cited in the rejection render amended Claims 1-13, 15-28, and 30 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2014/0141397 to Dunn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626